ACCEPTED
                                                                        01-15-00331-CV
                                                             FIRST COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                    7/2/2015 1:44:50 PM
                                                                  CHRISTOPHER PRINE
                                                                                 CLERK

                        NO. 01-15-00331-CV
__________________________________________________________________
                                                      FILED IN
                                               1st COURT OF APPEALS
               IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
           FIRST COURT OF APPEALS DISTRICT OF TEXAS
                                               7/2/2015 1:44:50 PM
                        HOUSTON, TEXAS         CHRISTOPHER A. PRINE
                                                       Clerk
__________________________________________________________________

                        MARIA RESENDIZ,

                         Plaintiff, Appellant,

                                  v.

                       SELLERS BROS. INC.,

                         Defendant, Appellee.
__________________________________________________________________

   ON APPEAL FROM THE COUNTY CIVIL COURT AT LAW NUMBER 1 OF HARRIS
                            COUNTY, TEXAS
                    TRIAL COURT CAUSE NO. 1046397
__________________________________________________________________

            APPELLANT’S FIRST UNOPPOSED MOTION
          TO EXTEND TIME TO FILE APPELLANT’S BRIEF
__________________________________________________________________
Jack Todd Ivey
State Bar No.: 00785985
Jacob Barber
State Bar No.: 24076258
Ivey Law Firm, P.C.
11111 Katy Freeway, Suite 580
Houston, Texas 77079
713/225-0015 (Telephone)
713/225-5313 (Facsimile)

ATTORNEYS FOR APPELLANT
MARIA RESENDIZ
   __________________________________________________________

              IDENTITY OF PARTIES AND COUNSEL
    ________________________________________________________

APPELLANT:    Maria Resendiz

COUNSEL:      Mr. Jack Todd Ivey
              State Bar No.: 00785985
              Mr. Jacob Barber
              State Bar No.: 24076258
              Ivey Law Firm, P.C.
              11111 Katy Freeway, Suite 580
              Houston, Texas 77079
              713/225-0015 (Telephone)
              713/225-5313 (Facsimile)


APPELLEE:     Sellers Bros. Inc.

COUNSEL:      Mr. William C. Book, Jr.
              State Bar No.: 02622000
              Mr. Darren E. Ticer
              State Bar No.: 24067907
              Tekell, Book, Allen & Morris, L.L.P.
              1221 McKinney, Suite 4300
              Houston, Texas 77010
              713/222-9542 (Telephone)
              713/655-7727 (Facsimile)




                                   ii
TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, Maria Resendiz,

files this First Unopposed Motion to Extend Time to File Appellant’s Brief. Maria

Resendiz’s opening brief is due on July 9, 2015. Counsel for Maria Resendiz

requests a 46-day extension of time to file its brief, making the brief due on August

24, 2015. This is the first request for extension of time to file the opening brief.

      In addition to the routine matters that counsel must attend to in daily practice

counsel for Maria Resendiz seeks this extension of time to be able to prepare a cogent

and succinct brief to aid this Court in its analysis of the issues presented. This request

is not sought for delay but so that justice may be done.

      The undersigned has conferred with opposing counsel, and he has indicated

that his client does not oppose this motion.      All facts recited in this motion are within

the personal knowledge of the counsel signing this motion, therefore no verification

is necessary under Texas Rule of Appellate Procedure 10.2.

                              PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

First Unopposed Motion to Extend Time to File Appellant’s Brief and extend the

deadline for filing the Appellant’s Brief up to and including August 24, 2015.

Patricia Gonzalez requests all other relief to which she may be entitled.

                                            iii
                                               Respectfully submitted,

                                               IVEY LAW FIRM, P.C.


                                                  /s/ Jack Todd Ivey

                                               Jack Todd Ivey
                                               State Bar No.: 00785985
                                               Mr. Jacob Barber
                                               State Bar No.: 24076258
                                               Ivey Law Firm, P.C.
                                               11111 Katy Freeway, Suite 580
                                               Houston, Texas 77079
                                               713/225-0015 (Telephone)
                                               713/225-5313 (Facsimile)

                                               ATTORNEYS FOR APPELLANT
                                               MARIA RESENDIZ

                      CERTIFICATE OF CONFERENCE

      Pursuant to TEX. R. APP. P. 10.1(a)(5), I certify that the undersigned conferred
with opposing counsel who indicated that her client is unopposed to this motion.


                                                  /s/ Jack Todd Ivey
                                               Jack Todd Ivey




                                          iv
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been delivered unto all interested parties, in accordance with TEX. R. APP. P. 9.5, on
the 2nd day of July, 2015.

Mr. William C. Book, Jr.
Mr. Darren E. Ticer
Tekell, Book, Allen & Morris, L.L.P.
1221 McKinney, Suite 4300
Houston, Texas 77010

Via Facsimile - 713/655-7727
                                                  /s/ Jack Todd Ivey
                                              Jack Todd Ivey




                                          v